                                                                               JS-6
 1 NICOLA T. HANNA
   United States Attorney
 2 THOMAS D. COKER
   Assistant United States Attorney
 3 Chief, Tax Division
   NAJAH J. SHARIFF (Cal. Bar No. 201216)
 4 Assistant United States Attorney
         Room 7211 Federal Building
 5       300 N. Los Angeles Street
         Los Angeles, California 90012
 6       Telephone: (213) 894-2534
         Facsimile: (213) 894-0115
 7       E-mail:      Najah.Shariff@usdoj.gov
 8 Attorneys for the United States of America
 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                    WESTERN DIVISION
12 FIRST AMERICAN TITLE                          Case No. CV 19-1490-GW-MAAx
   INSURANCE COMPANY,
13                                               FINAL JUDGMENT AND ORDER OF
            Plaintiff,                           DISTRIBUTION
14
       v.
15
   UNITED STATES OF AMERICA,
16
                  Defendant.
17
18
           Based upon the stipulation between Shapoor Ashorzadeh, Claimant, State of
19
     California Franchise Tax Board (FTB), Claimant, and United States of America (United
20
     States), Claimant, and for good cause shown, the Court makes the following findings:
21
           1.      This is an interpleader case involving surplus funds resulting from the non-
22
     judicial sale of real property located at 6422 Lindley Avenue in Reseda, California
23
     (Property).
24
           2.      First American Title Insurance Company (First American) brought this
25
     action in the Superior Court of the State of California for the County of Los Angeles,
26
     Case No. 18VECP00025, on October 24, 2018 (State Court Action).
27
28
 1         3.    On February 28, 2019, the United States timely removed the State Court
 2 Action to this Court, under 28 U.S.C. § 1444.
 3         4.    The Government states that all appropriate notices were provided
 4 regarding the removal of the State Action to this Court.
 5         5.    The subject Property was sold in a non-judicial foreclosure sale on May
 6 18, 2017.
 7         6.    The total sale price of the Property was $410,000.
 8         7.    Counsel for First American has represented to the undersigned counsel for
 9 the United States that all appropriate notices were provided regarding the sale of the
10 Property and the initiation of the current proceeding.
11         8.    After payment of the amounts specified in Cal. Civ. Code § 2924(k)(a)(1)-
12 (2), First American states in the Petition that there were surplus proceeds in the amount
13 of $264,512.67.
14         9.     As stated in the Petition filed by First American in State Court, from the
15 $264,512.67, the following amounts have been deducted:
16               a. Claims paid by trustee:             $       0.00
17               b. Trustee fees and expenses:          $    8,006.33
18               c. Filing fee:                             $ 435.00
19                      Total remaining balance:        $256,071.34
20         10.   On February 14, 2019, First American received a discharge from further
21 participation in the State Court Action.
22         11.   On February 22, 2019, First American deposited an amount of
23 $257,815.10 with the Clerk of the Superior Court of the State of California for the
24 County of Los Angeles.
25         12.   First American states that its attorney’s fees have already been deducted
26 from the surplus funds.
27         13.   First American does not claim an interest in the interpleaded funds.
28

                                                 2
 1          14.   On December 14, 2018, the FTB filed a claim to the surplus funds in the
 2 State Court Action.
 3          15.   The United States claims an interest in the surplus funds by reason of its
 4 notice of federal tax lien filed on December 1, 2016, for unpaid income taxes owed by
 5 Shapoor Ashorzadeh for the 2009 through 2012 tax years, and its notice of federal tax
 6 lien filed on January 7, 2019, for unpaid income taxes owed by Shapoor Ashorzadeh for
 7 the 2013 and 2014 tax years.
 8          16.   The outstanding balance of the Government’s claim as of October 11, 2019
 9 is $55,475.73.
10          17.   Shapoor Ashorzadeh also claims an interest in the surplus proceeds as the
11 Trustor under the foreclosed Deed of Trust.
12          18.   No other claimant has appeared in subject action.
13          19.   The parties have stipulated to the following distribution of the interpleaded
14 funds:
15                a. To the United States of America: $55,475.73;
16                b. To the FTB: $21,104.93, as of August 16, 2019, with additional
17 interest and penalties continuing to accrue at the rate of $2.41 per day until the balance
18 is paid in full; and
19                c.   To Shapoor Ashorzadeh: The remainder amount.
20          20.   The payments shall be made as follows:
21                a.   Regarding the claim of the United States of America, the check shall
22 be made payable to the “United States Treasury” and mailed to Najah J. Shariff,
23 Assistant United States Attorney, United States Attorney’s Office, 300 N. Los Angeles
24 Street, Suite 7211, Los Angeles, California 90012.
25                b.      Regarding the claim of the FTB, the check shall be made payable to
26 the “Franchise Tax Board” and mailed to Franchise Tax Board C/O Carissa Lynch,
27 Litigation Bureau, P.O. Box 1720, MS A-260, Rancho Cordova, CA 95741-1720.
28

                                                  3
 1               c.     Regarding the claim of Shapoor Ashorzadeh, the check shall be
 2 made payable to “Shapoor Ashorzadeh” and mailed to Shapoor Ashorzadeh, P.O. Box
 3 554, Van Nuys, California 91408.
 4         21.    The parties have stipulated that no outstanding issues in this litigation
 5 remain between the parties to this stipulation and the parties agree that judgment should
 6 be entered in accordance with this stipulation.
 7
 8 Based on the foregoing, IT IS ORDERED THAT:
 9         A.    The Clerk of the Superior Court of California for the County of Los
10 Angeles is directed to distribute the interpleaded funds as follows:
11               a. To the United States of America: $55,475.73.
12               b. To the FTB: $21,104.93, as of August 16, 2019, with additional
13               interest and penalties continuing to accrue at the rate of $2.41 per day until
14               the balance is paid in full; and
15               c.   To Shapoor Ashorzadeh: The remainder amount.
16         B.    The payments shall be made as follows:
17               a.     Regarding the claim of the United States of America, the check shall
18               be made payable to the “United States Treasury” and mailed to Najah J.
19               Shariff, Assistant United States Attorney, United States Attorney’s Office,
20               300 N. Los Angeles Street, Suite 7211, Los Angeles, California 90012.
21               b.     Regarding the claim of the FTB, the check shall be made payable to
22               the “Franchise Tax Board” and mailed to Franchise Tax Board C/O Carissa
23               Lynch, Litigation Bureau, P.O. Box 1720, MS A-260, Rancho Cordova,
24               CA 95741-1720.
25 ///
26 ///
27 ///
28 ///

                                                    4
 1        c.    Regarding the claim of Shapoor Ashorzadeh, the check shall be
 2        made payable to “Shapoor Ashorzadeh” and mailed to Shapoor
 3        Ashorzadeh, P.O. Box 554, Van Nuys, California 91408.
 4
 5   C.   This order constitutes the final judgment of the Court.
 6
 7   IT IS SO ORDERED.
 8
     DATE: October 7, 2019          ____________________________
 9                                  HON. GEORGE H. WU
                                    UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         5
